


EXHIBIT 10.1


AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT
This Employment and Non-Competition Agreement (this “Agreement”) is made
November 19, 2009, between First Financial Bancorp., an Ohio corporation (the
“Company”), and Richard S. Barbercheck (“Employee”).
§1.    Employment. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, upon the terms and subject to the
conditions described in this Agreement.
§2.    Term. Employee’s employment with the Company pursuant to this Agreement
shall begin on the date set forth above (the “Commencement Date”) and shall end
on the first anniversary of the Commencement Date (the “Initial Term”), unless
sooner terminated pursuant to §6 of this Agreement. The term of this Agreement
shall renew automatically for successive one-year periods after the Initial Term
(the “Renewal Terms”), unless and until terminated pursuant to §6 of this
Agreement. When permitted by the context, any reference in this Agreement to the
“term of this Agreement” shall include the Initial Term and all Renewal Terms,
if any.
§3.    Services. Employee shall be employed as Senior Vice President, Chief
Credit Officer and shall perform such services and be responsible for such
activities as may be reasonably assigned to him from time to time by the
President and Chief Executive Officer, the Board of Directors of the Company
(the “Board”), or a duly authorized Board committee, subject to the business
policies and operating programs, budgets, procedures, and directions established
from time to time by the Company (the “Services”). Employee shall devote his
best efforts and full business and professional time, attention, energy,
loyalty, and skill to the rendering of the Services, to the business affairs of
the Company, and to the advancement of the Company’s interests.
§4.    Compensation.
(A)    Base Compensation. As compensation for his Services under this Agreement,
the Company shall pay Employee a base salary at the annual rate of $225,000.00
(the “Base Salary”), payable in accordance with the Company’s general policies
and procedures for payment of salaries to its executive personnel. Payment of
the Base Salary and any other compensation to Employee hereunder shall be
subject to all applicable tax and other withholding requirements. Employee’s
performance shall be reviewed not less often than annually by the Board or a
Board committee for the purpose of considering potential increases in the Base
Salary, but the Company shall not be obligated to make any such increases.
(B)    Bonuses. Employee shall participate in the Company’s Annual Short Term
Bonus Plan (the “Bonus Plan”) or such other bonus compensation plans established
by the Board or a Board committee from time to time.        
(C)    Fringe Benefits and Perquisites. During the term of this Agreement,
Employee shall be entitled to the following fringe benefits and perquisites:
(1)    Employee shall be eligible to participate in all of the incentive plans
and programs of the Company, including retirement plans, which are generally
applicable to its




--------------------------------------------------------------------------------




executive personnel, subject in each case to the terms and conditions of the
applicable incentive plan or program.
(2)    Employee shall be provided employee pension and welfare benefits and
group employee benefits such as sick leave, vacation, group disability and
health, life, and accident insurance and similar indirect compensation which may
from time to time be offered generally to the Company’s executive personnel,
subject in each case to the terms and conditions of the applicable benefit plan
or program.        
§5.    Confidentiality; Non-Solicitation and Non-Competition.
(A)    Confidentiality. Employee shall not, directly or indirectly, at any time
(whether during the term of this Agreement or thereafter), disclose any
Confidential Information (as defined below) to any person, association or other
entity (other than the Affiliated Companies, as defined below), or use, or
authorize or assist any person, association or other entity (other than the
Affiliated Companies) to use, any Confidential Information, excepting only
disclosures required by applicable law; provided, that if Employee believes that
disclosure of Confidential Information is required by applicable law, Employee
shall promptly (and in any event prior to such disclosure) give the Company
notice of such proposed disclosure and cooperate with the Company in all ways
reasonably requested by it in its efforts to obtain a protective order or
otherwise limit the scope of such disclosure to the extent the Company deems
necessary or appropriate. Upon termination of his employment with the Company
(for any reason) Employee shall promptly deliver to the Company all documents
and other materials containing any Confidential Information which are in her
possession or under her control.
(B)    Non-Competition. During the term of Employee’s employment with the
Company or any Affiliated Company (whether pursuant to this Agreement or
otherwise) and during first twelve (12) months of the Restricted Period (as
defined below), Employee shall not, directly or indirectly, whether individually
or as a shareholder (except as a shareholder owning 1% or less of the
outstanding capital stock of a publicly traded corporation) or other owner,
partner, member, director, officer, employee, independent contractor, creditor
or agent of any person, other than for the Company:
(1)    Enter into, engage in, or promote or assist (financially or otherwise),
directly or indirectly, any business which provides any commercial banking,
savings banking, mortgage lending, or any similar lending or banking services
(the “Restricted Services”) anywhere in the geographic area consisting of the
states in which the Company operates at any time during the term of this
Agreement (the “Restricted Territory”);
(2)    Solicit any person or entity located in the Restricted Territory for the
provision of any Restricted Services;
(3)    Induce or encourage any employee, officer, director, agent, customer,
depositor, supplier, or independent contractor of any Affiliated Company to
terminate its relationship with any Affiliated Company, or otherwise interfere
or attempt to interfere in any way with any Affiliated Company’s relationship
with any of its employees, officers, directors, agents, customers, depositors,
suppliers, independent contractors, or others;
(4)    Solicit for employment, hire or engage as an independent contractor, or
facilitate any organization with which the Employee is associated in soliciting
for employment, hire or engagement as an independent contractor, any person who,
at any time within the one-year period




--------------------------------------------------------------------------------




immediately preceding such employment or engagement, was an employee, officer,
or director of any Affiliated Company; or
(5)    Make any statement (oral or written), or take any other action, which is
in any way disparaging to any Affiliated Company or tends to diminish the
reputation of any Affiliated Company.
(C)    Non-Solicitation. During the remaining twelve (12) months of the
Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a shareholder (except as a shareholder owning 1% or less of
the outstanding capital stock of a publicly traded corporation) or other owner,
partner, member, director, officer, employee, independent contractor, creditor
or agent of any person, other than for the Company:
(1)    Induce or encourage any employee, officer, director, agent, customer,
depositor, supplier, or independent contractor of any Affiliated Company to
terminate its relationship with any Affiliated Company, or otherwise interfere
or attempt to interfere in any way with any Affiliated Company’s relationship
with any of its employees, officers, directors, agents, customers, depositors,
suppliers, independent contractors, or others;
(2)    Solicit for employment, hire or engage as an independent contractor, or
facilitate any organization with which the Employee is associated in soliciting
for employment, hire or engagement as an independent contractor, any person who,
at any time within the one-year period immediately preceding such employment or
engagement, was an employee, officer, or director of any Affiliated Company; or
(3)    Make any statement (oral or written), or take any other action, which is
in any way disparaging to any Affiliated Company or tends to diminish the
reputation of any Affiliated Company.
(D)    For purposes of this Agreement:
(1)    "Confidential Information” shall mean all trade secrets, proprietary
data, and other confidential information of or relating to any Affiliated
Company, including without limitation financial information, information
relating to business operations, services, promotional practices, and
relationships with customers, suppliers, employees, independent contractors, or
other parties, and any information which any Affiliated Company is obligated to
treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound, provided that Confidential Information
shall not include information which is or becomes available to the general
public and did not become so available through any breach of any provision of
this or any other agreement by Employee;
(2)    “Affiliated Companies” shall include the Company, all of its
subsidiaries, and any other entities controlled by, controlling, or under common
control with the Company; and
(3)    the “Restricted Period” shall mean the period beginning on the Date of
Termination and ending on the conclusion of the Severance Period (as defined
below).
(E)    Employee acknowledges that:




--------------------------------------------------------------------------------




(1) the various covenants, restrictions, and obligations set forth in this
section are separate and independent obligations, and may be enforced separately
or in any combination;
(2) the provisions of this section are fundamental and essential for the
protection of the Company’s and the Affiliated Companies’ legitimate business
and proprietary interests, and the Affiliated Companies are intended third party
beneficiaries of such provisions (to the extent such provisions elate to the
Affiliated Companies);
(3) such provisions are reasonable and appropriate in all respects; and
(4) in the event of any violation by Employee of any of such provisions, the
Company and, if applicable, the Affiliated Companies, would suffer irreparable
harm and their remedies at law would be inadequate. In the event of any
violation or attempted violation of such provisions by Employee, the Company and
the Affiliated Companies, or any of them, as the case may be, shall be entitled
to a temporary restraining order, temporary and permanent injunctions, specific
performance, and other equitable relief, without any showing of irreparable harm
or damage or the posting of any bond, in addition to any other rights or
remedies which may then be available to them.
§6.    Termination.
(A)    Employee’s employment with the Company:
(1) shall terminate automatically upon the death of Employee;
(2) may be terminated by either the Company or Employee at the end of the
Initial Term or any Renewal Term upon not less than 90 days prior written notice
given by either of them to the other;
(3)    may be terminated by Employee at any time for Good Reason (as defined
below) upon not less than 30 days prior written notice to the Company; or
(4) may be terminated by the Company immediately upon notice to Employee at any
time (a) for Cause (as defined below) or (b) if Employee is then under a
Long-Term Disability (defined below).
(B)    For purposes of this Agreement:
(1)    “Cause” shall mean any one or more of the following:
(a) any act constituting (i) a felony under the federal laws of the United
States, the laws of any state, or any other applicable law, (ii) fraud,
embezzlement, misappropriation of assets, willful misfeasance, or dishonesty, or
(iii) other actions or criminal conduct which in any way materially and
adversely affects the reputation, goodwill, or business position of the Company;
(b) the failure of Employee to perform and observe all material obligations and
conditions to be performed and observed by Employee under this Agreement, or to
perform her duties in accordance, in all material respects, with the policies,
procedures, and directions established from time to time by the Board or a duly
authorized Board




--------------------------------------------------------------------------------




committee (any such failure, a “Performance Failure”), and to correct such
Performance Failure promptly following notice from the Board to do so; or
(c) having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).
(2)    “Long-Term Disability” shall mean that, because of physical or mental
incapacity, it is more likely than not that Employee will be unable, within 180
days after such incapacity commenced, to perform the essential functions of her
position with the Company, with or without reasonable accommodation. In the
event of any disagreement about whether or when Employee is under a Long-Term
Disability, the question shall be determined:
(a)    by a physician selected by agreement between the Parties if such a
physician is selected within the 10 days after either Party requests the other
to so agree; or, if not,
(b)    by two physicians, the first of whom shall be selected by Employee and
the second of whom shall be selected by the Company or, if Employee fails to
make a selection within 10 days after being requested to do so by the Company,
the second physician shall be selected by the first physician; and
(c)    if the two physicians fail to agree, a third physician selected by the
first two physicians. Employee shall submit to all reasonable examinations
requested by any such physicians.
(3)    “Good Reason” shall mean the occurrence, without Employee’s consent, of a
significant reduction in Employee’s Base Salary or his authority or
responsibilities as set forth in §3 of this Agreement.
§7.    Severance.
(A)    In the event the Company terminates Employee’s employment pursuant to
§6(A)(2) or §6(A)(4)(b), or Employee terminates his employment pursuant
to§6(A)(3), and Employee provides the Company with a separate, written release
(in a form provided by the Company and reasonably satisfactory to Employee and
which shall comply with the requirements of the Older Workers Benefit Protection
Act and applicable state and federal laws and regulations) which releases the
Company from all claims arising from Employee’s employment with the Company and
the termination thereof, Employee shall receive:
(1)    Termination Compensation equal to 24 months of his Base Salary payable
ratably over a 24 month period (the "Severance Period"), such payments will
commence as soon as administratively practicable after the effective date of the
release in (a) above and will be paid in accordance with the Company's general
policies and procedures for payment of salaries to its executive personnel and
subject to all applicable tax withholding requirements to which the Company is
subject.
(2)    A Termination Bonus equal to 2 times the target payment under the Bonus
Plan for the calendar year in which Employee's termination occurs and payable at
the time and in the form specified under the terms of the Bonus Plan.




--------------------------------------------------------------------------------




(3)    If the date upon which Employee is terminated (the "Date of Termination")
is within twelve (12) months after a Change in Control, and provided that
Employee either elects to have that Policy described in Employee Split Dollar
Agreement assigned to Employee as specified in Section IX of the Split Dollar
Agreement or Employee consents to the termination of Employee's rights under the
Split Dollar Agreement, Employee will receive a payment (the “Split Dollar
Payment”) in one lump-sum, payable as soon as administratively practicable after
the Date of Termination and otherwise in accordance with the terms of the Split
Dollar Agreement, equal to the present value of the death benefit Employee would
have received under the Split Dollar Agreement, determined as if Employee last
day of work was Employee's Date of Termination, were then eligible to receive a
retirement benefit under the early, normal, late, or disability retirement
provisions of First Financial Bancorp Employees’ Pension Plan (whether or not
this is actually the case), and died at age 75 when the Split Dollar Agreement
was still in effect. For purposes of this Section 5, present value will be
determined using a discount rate based upon the effective U.S. Treasury
securities rate for the applicable discount period (the number reached by
subtracting Employee age at Date of Termination from 75), not to exceed 10
years. Notwithstanding the prior two sentences, if Employee elects to receive an
assignment of the policy under Section IX of the Split Dollar Agreement, the
Split Dollar Payment shall be applied to the cash payment to the Company
required under Section IX of the Split Dollar Agreement, and any portion of the
Split Dollar Payment in excess of the amount required under Section IX shall be
paid to Employee. The provisions of this Paragraph will apply whether or not
Employee Split Dollar Agreement is terminated before Employee receives the Split
Dollar Payment;
(4)    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code and shall be considered and interpreted in accordance with such
intent. Notwithstanding any other provision of this Agreement and Employee is a
"specific employee" as defined by Internal Revenue Code Section
409A(a)(2)(B)(i), Employee's Termination Compensation, Termination Bonus any
Additional Bonuses and any Split Dollar Payment (collectively the "Severance
Benefits") under this Agreement will be paid as follows: (a) any portion of
Employee’s Severance Benefits that would otherwise be payable during the first
six months following the Date of Termination will instead be paid in a lump sum
as soon as administratively practicable after six months have elapsed following
Employee's Date of Termination (the "Six-Month Anniversary"), and (b) the
remainder of Employee's Severance Benefits will be paid in the Severance Period
as otherwise provided in this Agreement, beginning as soon as administratively
practicable after the Six-Month Anniversary.
(B) Provided Employee elects COBRA coverage, the Company shall pay the premiums
for the first twelve months of coverage. Thereafter Employee will be responsible
for paying COBRA premiums. Employee is responsible for his premium contribution.
(C)    Employee shall be entitled to full executive outplacement assistance with
an agency selected by the Company with the fee paid by the Company in an amount
not to exceed five percent (5%) of Employee's Base Salary.
(D)    To the extent any of the expenses reimbursed to Employee under this
Agreement are taxable to Employee, or to the extent that this Agreement provides
for any direct payment by the Company to a third party where such payment is for
a taxable benefit for the Employee, the following conditions apply: (i) Employee
represents that his tax year is the calendar year and shall




--------------------------------------------------------------------------------




continue to be the calendar year until all reimbursements under this Agreement
are made; (ii) the amount of expenses eligible for reimbursement during any one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year; (iii) Employee shall present Company with invoices and/or
other supporting documentation related to such expenses that are reasonably
acceptable to Company and that are provided no later than six months after the
end of the calendar year in which they are incurred; (iv) reimbursements shall
be made as soon as administratively feasible following the receipt of such
documentation but in no event later than the end of the calendar year following
the calendar year in which the expense is incurred; and (v) this right to
reimbursement is not subject to liquidation or exchange for another benefit.
These conditions also apply to any direct payments made by the Company to a
third party where such payment is for a taxable benefit received by the
Employee.
(E)    Except as expressly provided in §7(A)-(D), above, Employee shall have no
right to receive any compensation or other benefits under this Agreement as a
result of or in connection with the termination of his employment with the
Company or for any period after such termination.
(F)     Notwithstanding any other provision of this Agreement to the contrary,
the obligation of the Company to pay Severance Benefits otherwise payable
following termination of Employee’s employment with the Company shall
automatically and immediately terminate upon the breach by Employee of any of
Employee’s duties or obligations under this Agreement, including without
limitation those under §5.
(G)     Notwithstanding anything in this Section 7 or any other provision in
this Agreement to the contrary, as long as the Company is a participant in the
Trouble Assets Relief Program (“TARP”), during such time as the U. S. Treasury
Department (“Treasury”) holds an equity or debt position in the Company,
Employee agrees to modify the terms of this Agreement to comply with any
executive compensation requirements of such Program, including (i) an agreement
to relinquish to the Company any bonus or incentive compensation paid that is
based on statements of earnings, gains, or other criteria that are later proven
to be materially inaccurate; and (ii) a reduction, if necessary, in any
compensation so as not to receive any “golden parachute” payments (based on the
applicable Code provision). Executive also agrees to waive any claims he may
have against the Company or Treasury as a result of any amendments to this
Agreement required by TARP.
§8    Capacity. Employee represents and warrants to the Company that he has the
capacity and right to enter into this Agreement and perform all of her
obligations under this Agreement without any restriction.
§9.    Remedies. Subject to the right of the Company and the Affiliated
Companies to exercise the remedies described in the second paragraph of §5 of
this Agreement in any court having jurisdiction, all disagreements and
controversies arising with respect to this Agreement, or with respect to its
application to circumstances not clearly set forth in this Agreement, shall be
settled by binding arbitration to be held, and the award made, in Hamilton,
Ohio, pursuant to the then-applicable Commercial Arbitration Rules of the
American Arbitration Association. In any such arbitration, the arbitrators shall
consist of a panel of three arbitrators, which shall act by majority vote and
which shall consist of one arbitrator selected by the Party on one side of the
issue subject to the arbitration, one arbitrator selected by the Party on the
other side of the issue, and a third arbitrator selected by the two arbitrators
so selected, who shall be wither a certified public accountant or an attorney at
law licensed to practice in the State of Ohio and who shall act as chairman of
the arbitration panel; provided that if the Party on one side of the




--------------------------------------------------------------------------------




issue selects its arbitrator for the panel and the other Party fails so to
select its arbitrator within 10 business days after being requested by the first
Party to do so, then the sole arbitrator shall be the arbitrator selected by the
first Party. A decision in any such arbitration shall apply both to the
particular question submitted and to all similar questions arising thereafter
and shall be binding and conclusive upon both Parties and shall be enforceable
in any court having jurisdiction over the Party to be charged.
All costs and expenses of arbitration shall be borne by the Parties as
determined by the arbitrator or arbitration panel, except that the fees and
expenses of any arbitrator on an arbitration panel who is selected individually
by a Party shall be borne separately by the Party appointing the arbitrator;
provided that if one Party fails to select an arbitrator for a panel, and the
sole arbitrator is the arbitrator selected by the other Party, then the fees of
that arbitrator shall be borne by the Parties as determined by that arbitrator.
All rights and remedies of each Party under this Agreement are cumulative and in
addition to all other rights and remedies which may be available to that Party
from time to time, whether under any other agreement, at law, or in equity.
§10.    Survival. The termination of Employee’s employment by the Company (for
any reason) shall not relieve Employee of any of his obligations to the Company
existing at, arising as a result of, or relating to acts or omissions occurring
prior to, such termination. Without limiting the generality of the preceding
sentence, in no event shall the termination of such employment modify or affect
any obligations of Employee or rights of the Company or the Affiliated Companies
under §5 of this Agreement, all of which shall survive the termination of such
employment.
§11.    Notices. All notices and other communications under this Agreement to
either Party shall be in writing and shall be deemed given when (a) delivered
personally to that Party, (b) telecopied (which is confirmed) to that Party at
the telecopy number for that Party set forth in this Agreement, (c) mailed by
certified mail (return receipt requested) to that Party at the address for that
Party set forth in this Agreement, or (d) delivered to Federal Express, UPS, or
any similar express delivery service for delivery the next business day to that
Party at that address.
(a)
If to the Company:

First Financial Bancorp.
4000 Smith Road
Suite 400
Cincinnati, Ohio 45209
Telecopy No.: 513-979-5769
(a)
If to Employee:

Richard S. Barbercheck
10313 West 225 South
Columbus, Indiana 47201


Either Party may change its address or telecopy number for notices under this
Agreement by giving the other Party notice of such change.
§12    Severability. The intention of the Parties is to comply fully with all
rules, laws, and public policies to the extent possible. If and to the extent
that any court of competent jurisdiction is unable to so construe any provision
of this Agreement and holds that provision to be invalid, such invalidity shall
not




--------------------------------------------------------------------------------




affect the remaining provisions of this Agreement, which shall remain in full
force and effect. With respect to any provision in this Agreement finally
determined by such a court to be invalid or unenforceable, such court shall have
jurisdiction to reform this Agreement to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the Parties.
§13.    Non-Waiver. No failure by either Party to insist upon strict compliance
with any term of this Agreement, to exercise any option, to enforce any right,
or to seek any remedy upon any default of the other Party shall affect, or
constitute a waiver of, the other Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Agreement shall affect or constitute a waiver of, either Party’s right to demand
strict compliance with all provisions of this Agreement.
§14.    Complete Agreement. This Agreement and all documents referred to in this
agreement, all of which are hereby incorporated herein by reference, contain the
entire agreement between the Parties and supersede all other agreements and
understandings between the Parties with respect to the subject matter of this
Agreement. This Agreement shall be of no force or effect unless and until
executed and delivered by both Employee and a duly authorized representative of
the Company. No alterations, additions, or other changes to this Agreement shall
be made or be binding unless made in writing and signed by both Parties.
§15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.
§16.    Captions. The captions of the various sections of this Agreement are not
part of the context of this Agreement, are only guides to assist in locating
those sections, and shall be ignored in construing this Agreement.
§17.    Genders and Numbers. Where permitted by the context, each pronoun used
in this Agreement includes the same pronoun in other genders and numbers, and
each noun used in this Agreement includes the same noun in other numbers.
§18.    Successors. This Agreement shall be personal to Employee and no rights
or obligations of Employee under this Agreement may be assigned or delegated by
Employee to any person. Any assignment or attempted assignment by Employee in
violation of the preceding sentence shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the heirs, personal representatives, successors, and
assigns of each Party.
§19.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.


FIRST FINANCIAL BANCORP.


/s/ Richard S. Barbercheck         By: /s/ Claude E. Davis
Richard S. Barbercheck                Name: Claude E. Davis
Title:    President and Chief Executive
Officer




--------------------------------------------------------------------------------




AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to the Employment and Non-Competition Agreement is entered into
between Richard S. Barbercheck ("Employee") and First Financial Bancorp
("Company"), effective as of the date of signing by the undersigned Employee,
under the following circumstances:
A.
Section 409A of the Internal Revenue Code ("Section 409A") imposes restrictions
on the Employee's ability to designate the tax year in which Employee commences
to receive deferred compensation.



B.
The Agreement included provisions for compliance with Section 409A to ensure
that any deferred compensation paid under the Agreement is paid in accordance
with the requirements of Section 409A.



C.
The Agreement must be amended before January 1, 2013 to comply with a Section
409A requirement concerning the timing for the payment of deferred compensation
that is contingent on the Employee signing a release of claims.



D.
Unless specifically state herein, any defined terms will have the same meaning
as set forth in the Agreement.



E.
The parties desire to amend the Agreement.



NOW, THEREFORE, the parties agree to the following amendment in consideration of
continued employment and other valuable consideration;
1.
Section 7(A)(4) is amended and restated in its entirety to provide as follows:



(4)    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) and shall be considered and interpreted in
accordance with such intent. Notwithstanding any other provision of this
Agreement, to the extent Employee is a “specified employee” as defined by
Internal Revenue Code Section 409A(a)(2)(B)(i) (“Specified Employee”),
Employee’s Termination Compensation, Termination Bonus, and Additional Bonuses,
and any Split Dollar Payment (collectively, the “Severance Benefits”) under this
Agreement will be paid as follows: (a) any portion of Employee’s Severance
Benefits that would otherwise be payable during the first six months following
the Date of Termination will instead be paid in a lump sum as soon as
administratively practicable after six months have elapsed following Employee’s
Date of Termination (the “Six-Month Anniversary”), and (b) the remainder of
Employee’s Severance Benefits will be paid in the Severance Period as otherwise
provided in this Agreement, beginning as soon as administratively practicable
after the Six-Month Anniversary.
Notwithstanding the preceding paragraph or the timing of payments specified in
§7 of the Agreement, in the event the Employee is not a Specified Employee at
the time of his or her qualifying termination of employment, the Severance
Benefits payable to the




--------------------------------------------------------------------------------




Employee that constitute deferred compensation under Section 409A will commence
to be paid within a 60-day period following the Employee’s termination of
employment, subject to the Employee’s execution and non-revocation of the
release required by §7(A); provided, however, that if such 60-day period begins
in one tax year and ends in the subsequent tax year, such Severance Benefits
payable to the employee that constitute deferred compensation under Section 409A
will commence to be paid in the subsequent tax year.
It is intended the benefits provided under this Agreement shall comply with the
provision of Section 409A or qualify for an exemption to Section 409A, and this
Agreement shall be considered and interpreted in accordance with such intent.
Any payments that qualify for the “short term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment provided under this Agreement shall be treated as a separate payment for
purposes of applying the Section 409A deferral election rules and the
“short-term deferral” exemption to Section 409A. Despite any contrary provision
of this Agreement, any references to “termination of employment,” “Date of
Termination,” or any similar term shall mean and refer to Employee’s “separation
from service,” as that term is defined in Section 409A and Section 1.409A-1(h)
of the Treasury Regulations. In no event may Employee designate the time and
form of payment of any benefits payable to Employee under the Agreement except
as otherwise permitted under this Section of the Agreement. Although Company
shall use its best efforts to avoid the imposition of taxation, interest and
penalties under Section 409A, the tax treatment of benefits under this Agreement
is not warranted or guaranteed. Company shall not be held liable for any taxes,
interest, penalties or other monetary amounts owed by Employee or any other
taxpayer as a result of this Agreement.
2.
Section 7(D) is amended by the addition of a sentence at the end thereof to
provide as follows:



Company reserves the right to modify or terminate the continued health benefits
provided under this Agreement to the extent necessary to comply with applicable
law.


3.
Section 7(F) is amended and restated in its entirety to provide as follows:



(F)    Notwithstanding any other provision of this Agreement to the contrary,
the obligation of the Company to pay Severance Benefits otherwise payable
following termination of Employee’s employment with the Company shall
automatically and immediately terminate upon (1) the breach by Employee of any
of Employee’s duties or obligations under this Agreement, including without
limitation those under §5, or (2) the failure of the Employee to provide a
release under §7(A) that becomes irrevocable before the end of the 60-day period
following the Employee’s termination of employment.
4.
Except to comply with the above, all of the terms of the Agreement will remain
in effect.



This amendment can be executed in separate counterparts.






--------------------------------------------------------------------------------




FIRST FINANCIAL BANCORP.            EMPLOYEE


/s/ Claude E. Davis         By: /s/ Richard S. Barbercheck


Date:     12/27 /12         Date: 12/28/12




